* WRIGHT, J.
The bond or deed of a femme covert is void. Of this there can be no doubt. But that may not, as supposed, cut off the complainant’s claim. The case in Connecticut was of a deed by a femme covert, which was afterwards sought to be enforced against her dower, and refused. The case in Wendell was of an informal deed by husband and wife, not acknowledged by her, which was afterwards sought to be enforced against her heirs, but was refused. Both cases are good law, and if here, the husband were dead, and the title remained in the wife, and the bond was sought to be enforced against her, it would be held invalid. • But that is not the case. Here the land sold is proven to have been paid for. The work was done under the direction of the husband, and he with his wife have conveyed the land to Benedict, with notice of the sale to Johnston, and taken his bond, without security or mortgage, for the nominal consideration. The wife has no interest to protect. She has conveyed to Benedict, and the only question is, whether her husband and Benedict shall avail themselves, in equity, of their contrivance to cheat Johnston of his contract. It is well settled that a purchaser, with notice of an outstanding equity, takes subject to that equity, even if he has paid the full value; but here nothing is paid.
Decree, that Benedict holds for the complainant, and the case referred to master to see what, if anything, is due on Johnston’s contract, and to cancel the note of Benedict, that Benedict may be decreed to convey to the complainant, if the purchase is paid, or if anything remain due, on paying the balance.